In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00377-CV

AETNA LIFE INSURANCE COMPANY,               §   On Appeal from the 342nd District Court
INC., Appellant
                                            §   of Tarrant County (342-323539-21)

V.                                          §   August 11, 2022

MICHAEL NAZARIAN MD ASSOC.                  §   Opinion by Justice Walker
LLC, Appellee

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and we render a judgment affirming the arbitrator’s decision.

      It is further ordered that appellee Michael Nazarian MD Assoc., LLC, shall

bear the costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Brian Walker
                                           Justice Brian Walker